Name: Decision of the EEA Joint Committee NoÃ 71/1999 of 2Ã June 1999 amending ProtocolÃ 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: EU institutions and European civil service;  economic geography;  management;  European construction;  politics and public safety;  cooperation policy
 Date Published: 2000-11-09

 Avis juridique important|22000D1109(26)Decision of the EEA Joint Committee No 71/1999 of 2 June 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 284 , 09/11/2000 P. 0059 - 0060Decision of the EEA Joint CommitteeNo 71/1999of 2 June 1999amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision No 27/1999 of the EEA Joint Committee of 26 February 1999(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include a Community action programme in the field of civil protection, pursuant to Council Decision 98/22/EC(2).(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take as from 1 January 1998,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in Article 10 (civil protection) of Protocol 31 to the Agreement:"5. The EFTA States shall, from 1 January 1998, participate in the Community action programme referred to in paragraph 8.6. The EFTA States shall contribute financially to the Community action programme referred to in paragraph 8 in accordance with Article 82(1)(a) of the Agreement.7. The EFTA States shall participate fully in the EC committee which assists the European Commission in the management, development and implementation of the Community action programme referred to in paragraph 8.8. The following Community act, as well as acts deriving therefrom, are the object of this Article:- 398 D 0022: Council Decision 98/22/EC of 19 December 1997 establishing a Community action programme in the field of civil protection (OJ L 18, 14.1.1998, p. 20)."Article 2This Decision shall enter into force on 3 June 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.It shall apply from 1 January 1998.Article 3This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 2 June 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 148, 22.6.2000, p. 54.(2) OJ L 8, 14.1.1998, p. 20.